United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Seattle, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-644
Issued: June 25, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 30, 2012 appellant filed a timely appeal from a December 6, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her occupational
disease claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained
bilateral carpal tunnel syndrome and right medial neuritis causally related to factors of her
federal employment.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the December 6, 2011 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1). Appellant may resubmit this evidence, together with a written request
for reconsideration to OWCP, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.

FACTUAL HISTORY
On October 4, 2011 appellant, then a 63-year-old physician, filed an occupational disease
claim (Form CA-2) alleging probable bilateral carpal tunnel syndrome and right medial nerve
neuritis due to her repetitive work on a keyboard and mouse. She first became aware of her
condition and attributed it to her federal employment on August 8, 2011, after experiencing
tingling and burning sensation with griping and squeezing motions.
By letter dated October 20, 2011, OWCP requested that appellant submit medical
evidence from a treating physician that included dates of examination and treatment, history of
injury, examination findings, diagnosis, and the physician’s opinion supported by a medical
explanation as to how the reported work conditions caused her medical condition.
Appellant did not submit any medical evidence.
By decision dated December 6, 2011, OWCP denied appellant’s claim.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden to establish the essential
elements of his claim including the fact that the individual is an employee of the United States
within the meaning of FECA, that the claim was timely filed, that an injury was sustained in the
performance of duty as alleged and that any disability or medical condition for which
compensation is claimed is causally related to the employment injury.4
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.5
ANALYSIS
The Board finds that appellant failed to meet her burden of proof. While appellant
alleged that she sustained probable carpal tunnel syndrome right medial nerve neuritis due to
repetitive work on the keyboard and mouse, she did not submit the requisite medical evidence to
establish her claim.
It is appellant’s burden to submit a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition.
It is also her burden to submit medical evidence from a treating physician to establish a diagnosis
3

5 U.S.C. §§ 8101-8193.

4

Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

5

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

2

of the disease or condition for which compensation is claimed and that the diagnosed condition is
causally related to the implicated employment factors. The Board finds that appellant failed to
submit any medical evidence to establish a firm medical diagnosis or the causal relationship
between her claimed condition and factors of her federal employment. Although OWCP
informed appellant of the deficiencies in the evidence, she did not submit sufficient factual and
medical evidence to establish her claim. Appellant did not meet her burden of proof to establish
that she sustained an employment-related injury.6
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained a medical condition in the performance of duty causally related to factors of her federal
employment.
ORDER
IT IS HEREBY ORDERED THAT the December 6, 2011 decision of Office of
Workers’ Compensation Programs is affirmed.
Issued: June 25, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

See Donald W. Wenzel, 56 ECAB 390 (2005).

3

